--------------------------------------------------------------------------------

EXHIBIT 10.1

REGULATION D DEBT CONVERSION AGREEMENT

THIS AGREEMENT is made effective as of the 28th day of March, 2007.

BETWEEN:

ARVANA INC., a Nevada corporation

(hereinafter called the “Company”)

OF THE FIRST PART

AND:

ARVANA NETWORKS INC., a Barbados corporation

(hereinafter called “Arvana Networks”)

OF THE SECOND PART

AND:

IPH HORIZON LLC

(hereinafter called the “Creditor”)

OF THE THIRD PART

WHEREAS:

A. Arvana Networks, a wholly owned subsidiary of the Company entered into an
agreement in August 2005 with the Creditor (the “Original Agreement”) whereby
the Creditor was to be issued 1,500,000 shares of the Company in exchange for a
commitment to deliver equipment, software and network hardware for the initial
launching of VOIP service in Brazil. The Creditor also agreed to provide
termination services to Arvana Networks, at its cost plus an administration fee
not to exceed 13 percent.

B. As of December 31, 2005 and 2006, Arvana Networks and the Company had not
received the assets to be acquired in connection with Original Agreement.

C. While a share certificate was delivered to the Creditor representing the
1,500,000 shares (the “Original Share Certificate”), the 1,500,000 shares were
not considered issued for accounting purposes because Arvana Networks and the
Company had not yet received the assets to be acquired in connection with this
transaction.

D. The Creditor, Arvana Networks and the Company have agreed to settle the
obligations of Arvana Networks and the Company under the Original Agreement for
the amount of $150,000 to be owed by the Company to the Creditor (defined herein
as the “Indebtedness”).

E. Arvana Networks, the Company and the Creditor have agreed to settle the
Indebtedness by the issuance of 500,000 shares of the Company’s common stock to
the Creditor upon the terms and conditions of this Agreement.

--------------------------------------------------------------------------------

- 2 –

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1 Definitions. The following terms will have the following meanings for all
purposes of this Agreement:

(a) “Agreement” shall mean this Agreement, and all schedules and amendments to
in the Agreement;

(b) “Common Stock” means the Common Stock of the Company with a par value of
$0.001 per share;

(c) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

(d) “Indebtedness” means the amount of $150,000 owed by the Company to the
Creditor further to the settlement referred to in Section 2.1 of this Agreement.

(e) “Offering” shall mean the offering of the Shares by the Company to the
Creditor;

(f) “SEC” shall mean the United States Securities and Exchange Commission;

(g) “SEC Filings” shall mean those filings made by the Company with the SEC in
accordance with its reporting obligations under the Exchange Act;

(h) “Securities Act” shall mean the United States Securities Act of 1933, as
amended;

(i) "Shares" means 500,000 shares of Common Stock to be issued to the Creditor
pursuant to the terms and conditions of this Agreement in settlement of the
Indebtedness.

1.2 Currency. All dollar amounts referred to in this agreement are in United
States funds, unless expressly stated otherwise.

ARTICLE 2
SETTLEMENT AND PURCHASE AND SALE OF SHARES

2.1 Settlement of Amounts Owing Under Original Agreement. The Company, Arvana
Networks and the Creditor hereby agree that the amount owing by Arvana Networks
and the Company to the Creditor under the Original Agreement for all assets
transferred and services provided by the Creditor to Arvana Networks and the
Company under the Original Agreement is $150,000, which amount is owed by the
Company to the Creditor and is referred to herein as the Indebtedness. The
Company and Arvana Networks agree that no further assets or services are to be
provided by the Creditor under the Original Agreement. The Creditor agrees that
no further consideration is payable by the Company or Arvana Networks to the
Creditor under the Original Agreement, including the originally contemplated
1,500,000 shares. Each of the Company and Arvana Networks, on the one hand, and
the Creditor, on the other, hereby release each other from all liabilities and
obligations under the Original Agreement. Further to this Agreement and as a
condition of delivery by the Company of the Shares pursuant to Section 2.3 of
this Agreement, the Creditor agrees to forthwith surrender and return the
Original Share Certificate to the

--------------------------------------------------------------------------------

- 3 –

Company. Upon surrender, the 1,500,000 shares represented by the Original Share
Certificate will be cancelled and returned to treasury and will be deemed and
treated as if the shares had not been originally issued in the first instance.

2.2 Agreement to Convert Indebtedness to Shares. Subject to the terms and
conditions of this Agreement, the Creditor hereby agrees to accept the issuance
by the Company to the Creditor of the Shares as payment in full of the
Indebtedness.

2.3 Delivery of Shares. Upon execution of this Agreement by the Company, the
Company will deliver to the Creditor certificates representing the Shares. Upon
delivery by the Company of the certificates representing the Shares, the
Indebtedness will be deemed to be repaid in full by the Company, the Company
will have no further liability or obligation to the Creditor in respect of the
Indebtedness and the Creditor will have no further claim or action against the
Company in respect of the Indebtedness.

2.4 Compliance with Securities Laws. The obligation of the Company to issue the
Shares is conditional upon compliance with all securities laws and other
applicable laws of the jurisdiction in which the Creditor is resident. Each
Creditor will deliver to the Company all other documentation, agreements,
representations and requisite government forms required by the lawyers for the
Company as required to comply with all securities laws and other applicable laws
of the jurisdiction of the Creditor.

2.5 Contractual Hold Period. The Creditor agrees that it will not sell, assign
or otherwise transfer the Shares or any interest in the Shares during the two
year period from the date of issue of the Shares without the prior written
consent of the Company. This agreement will survive the issuance of the Shares.
The Creditor agrees that the certificate representing the Shares will be
endorsed with the following legend to reflect this agreement:

“The shares represented by this certificate may not be sold, assigned or
otherwise transferred without the prior written consent of the Company until
April <>, 2009.”

ARTICLE 3
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE CREDITOR

3.1 Exemption from Registration. The Creditor acknowledges and agrees that the
Shares will be issued to the Creditor without such offers and sales being
registered under the Securities Act, and will be issued to the Creditor in
accordance with an exemption of the registration requirements of the Securities
Act provided by Rule 506 of Regulation D of the Securities Act based on the
representations and warranties of the Creditor in this Agreement. As such, the
Creditor further acknowledges and agrees that all Shares will, upon issuance, be
“restricted securities” within the meaning of the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. The Creditor further acknowledges that the Offering has not been
reviewed by the SEC or any state or provincial securities regulatory authority.

3.2 Resales of Shares. The Creditor agrees that the Shares may not be offered,
resold, pledged or otherwise transferred except through an exemption from
registration under the Securities Act, or pursuant to an effective registration
statement under the Securities Act, and in accordance with all applicable state
securities laws and the laws of any other jurisdiction. The Creditor agrees that
the Company may require the opinion of legal counsel reasonably acceptable to
the Company in the event of any offer, sale, pledge or transfer of any of the
Shares by the Creditor.

--------------------------------------------------------------------------------

- 4 –

3.3 No Requirement to Register. The Creditor acknowledges and agrees that the
Company has no obligation to register the resale of the Shares pursuant to the
Securities Act or to otherwise qualify the Shares for resale under any federal,
state or provincial securities laws.

3.4 Share Certificates. The Creditor acknowledges and agrees that all
certificates representing the Shares will be endorsed with the following legend,
or such similar legend as deemed advisable by legal counsel for the Company, to
ensure compliance with Regulation D of the Securities Act and to reflect the
status of the Shares as restricted securities:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT.”
 

3.5 Representations and Warranties of the Creditor. The Creditor, represents and
warrants to the Company as follows, and acknowledges that the Company is relying
upon such covenants, representations and warranties in connection with the sale
of the Shares to the Creditor:

(a) The Creditor is an "Accredited Investor" as defined in Rule 501 of
Regulation D of the Securities Act by virtue of satisfying one or more of the
following categories:

If the Creditor is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):


  ____________

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this Subscription Agreement exceeds US
$1,000,000;


  ____________

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


If the Creditor is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):


                 X          

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000;

  ____________

A trust that (a) has total assets in excess of US $5,000,000, (b) was not formed
for the specific purpose of acquiring the Shares and (c) is directed in its
purchases of securities by a person who has such knowledge and experience in
financial and business matters that he/she is capable of evaluating the merits
and risks of an investment in the Shares;



--------------------------------------------------------------------------------

- 5 –


  ____________

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

  ____________

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

  ____________

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

  ____________

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.


(b) The Creditor has such knowledge, sophistication and experience in business
and financial matters such that it is capable of evaluating the merits and risks
of the investment in the Shares. The Creditor has evaluated the merits and risks
of an investment in the Shares. The Creditor can bear the economic risk of this
investment, and is able to afford a complete loss of this investment.

(c) The Creditor acknowledges that the Company is in the early stages of
development of its business and the Company’s success is subject to a number of
significant risks, including the risk that the Company will not be able to
finance its plan of operations and that the Company’s business plan will not
succeed. The Creditor acknowledges that any forward-looking information provided
by the Company to the Creditor are subject to risks and uncertainties and that
the Company’s actual results may differ materially from the results anticipated.

(d) The Shares will be acquired by the Creditor for investment for the
Creditor's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Creditor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Creditor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares.

(e) The Creditor has received or has had full opportunity to review the
Company’s SEC Filings. The Creditor has had full opportunity to ask questions
and receive answers from representatives of the Company regarding the Company’s
SEC Filings, the terms and conditions of the Offering and the business,
properties, prospects and financial condition of the Company, each as is
necessary to evaluate the merits and risks of investing in the Securities. The
Creditor believes it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Securities. The Creditor has
had full opportunity to discuss this information with the Creditor’s legal and
financial advisers prior to execution of this Agreement.

(f) The Creditor represents that it is familiar with SEC Rule 144, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act.

(g) The Creditor has satisfied himself or herself as to the full observance of
the laws of his or her jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within his jurisdiction for the purchase of the Shares; (ii) any
foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; (iv) the income tax
and other tax consequences, if any, that may be relevant to an investment in the
Shares; and (v) any restrictions on transfer applicable to any disposition of
the Shares imposed by the jurisdiction in which the Creditor is resident.

--------------------------------------------------------------------------------

- 6 –

(h) The Creditor has not purchased the Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, television or other form of telecommunications, or any
seminar or meeting whose attendees have been invited by general solicitation or
general advertising.

(i) This Agreement has been duly authorized, validly executed and delivered by
the Creditor.

          3.6 British Columbia Matters. The Creditor acknowledges that certain
of the directors and officers of the Company and the head office of the Company
are presently located in the Province of British Columbia. In order to enable
the Company to ensure compliance with British Columbia securities law, the
Creditor represents and warrants to the Company that the Creditor an “accredited
investor” within the meaning of National Instrument 45-106 and has completed the
attached Canadian Accredited Investor Certificate attached hereto as Schedule A.
The Creditor acknowledges that the Shares may not be sold or otherwise disposed
of for value in British Columbia, except pursuant to either a prospectus or
statutory exemption available only in specific and limited circumstances. The
Creditor acknowledges that the Company is not a reporting issuer in the Province
of British Columbia and has no plans to become a reporting issuer in the
Province of British Columbia.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          4.1 Representations and Warranties of the Company. The Company
represents and warrants to the Creditor and acknowledges that the Creditor is
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement:

(a) The Company is a corporation duly incorporated and in good standing under
the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted, to enter
into this Agreement and to issue the Shares to the Creditor.

(b) The execution and delivery by the Company of this Agreement has been duly
authorized by all necessary action on the part of the Company, and no further
consent or action is required by the Company, its board of directors or its
stockholders.

(c) The issuance of the Shares has been duly authorized by all necessary
corporate action of the Company.

(d) Upon issuance in accordance with the terms and conditions of this Agreement,
the Shares will be validly issued, fully paid and non-assessable shares of the
Company’s common stock.

(e) The existing stockholders of the Company have no pre-emptive or similar
rights to purchase shares of Common Stock from the Company.

(f) The issue and sale of the Shares by the Company does not and will not
conflict with, and does not and will not result in a breach of, any of the terms
of its Articles of Incorporation or Bylaws or any agreement or instrument to
which the Company is a party.

--------------------------------------------------------------------------------

- 7 –

ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representation, warranties and agreements will survive the
purchase and sale of the Shares.

5.2 Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

5.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

5.4 Expenses. Each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the transactions contemplated hereby, including all fees and
expenses of agents, representatives, counsel, and accountants.

5.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement. In particular, this Agreement and
the issuance of the Shares to the Creditor supersedes and replaces any
obligation of the Company to issue 1,500,000 shares of Common Stock to the
Creditor arising under the Original Agreement.

5.6 Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of this Agreement will be enforceable in accordance
with its terms.

5.7 Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to the Investor:

AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE TO THIS AGREEMENT

If to the Corporation:

Arvana Inc.
Suite 2610, 1066 West Hastings Street, Vancouver, BC V6E 3X2

Attention: Mr. Teyfik Oezcan, Chief Executive Officer

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax

--------------------------------------------------------------------------------

- 8 –

has received electronic confirmation of its delivery, (c) in the case of
delivery by internationally-recognized express courier, on the business day
following dispatch and (d) in the case of mailing, on the fifth business day
following mailing.

5.8 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

5.9 Benefits. This Agreement is and will only be construed as for the benefit of
or enforceable by those persons party to this Agreement.

5.10 Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

5.11 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

5.12 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

--------------------------------------------------------------------------------

- 9 –

5.13 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

5.14 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date of its acceptance by the Company.

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Signature of Creditor or Authorized Signatory of Creditor: /s/ Robert Russell  
    Name of Authorized Signatory of Creditor (if applicable): Robert Russell    
  Title of Authorized Signatory of Creditor (if applicable): President      
Name of Creditor:   IP Horizon LLC       Address of Creditor:   808 Priscilla
Street           Salisbury MD 21801       ARVANA INC.           Signature of
Authorized Signatory:   /s/ Ross Wilmot       Name of Authorized Signatory:  
Ross Wilmot       Position of Authorized Signatory:   Director       ARVANA
NETWORKS INC.           Signature of Authorized Signatory:   /s/ Ross Wilmot    
  Name of Authorized Signatory:   Ross Wilmot       Position of Authorized
Signatory:   Director


--------------------------------------------------------------------------------

- 10 –

SCHEDULE A

CANADIAN ACCREDITED INVESTOR CERTIFICATE

In connection with the issuance of the Shares by the Company to the Creditor,
the Creditor certifies that it and any beneficial purchaser, as applicable, is
an “accredited investor” as defined in National Instrument 45-106 – Prospectus
and Registration Exemptions by virtue of satisfying one of more of the following
criteria and acknowledges that the Company is relying on this certificate in
determining to issue the Shares to the Creditor. (Please insert a checkmark in
the box beside each applicable paragraph)

“Accredited investor” means

  (a)
a Canadian financial institution, or a Schedule III bank;
[   ]    

    (b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
[   ]    

    (c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
[   ]    

    (d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);
[   ]    

    (e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
[   ]    

    (f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
[   ]    

    (g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
[   ]    

    (h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
[   ]    

    (i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
[   ]    

    (j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;
[   ]    

    (k)
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
[   ]


--------------------------------------------------------------------------------

- 11 –

  (l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;
[   ]    


    (m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;
[ X ]    


    (n)
an investment fund that distributes or has distributed its securities only to
[   ]    


     
(i)
a person that is or was an accredited investor at the time of the distribution,
   
(ii)
a person that acquires or acquired securities in the circumstances referred to
in section 2.10 of NI 45-106 (being that (I) the person purchases as principal,
(II) the security has an acquisition cost to the purchaser of not less than
$150,000 paid in cash at the time of the trade, and (III) the trade is in the
security of a single Company), and section 2.19 of NI 45-106 (being a trade by
an investment fund in a security of its own issue to a security holder of the
investment fund where (I) the security holder initially acquired securities of
the investment fund as principal for an acquisition cost of not less than
$150,000 paid in cash at the time of the trade, (II) the subsequent trade is for
a security of the same class or series as the initial trade, and (III) the
security holder, as at the date of the subsequent trade, holds securities of the
investment fund that have an acquisition cost of not less than $150,000 or a net
asset value of not less than $150,000); or
   
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 “Investment fund reinvestment” of NI 45-106;
     


     


    (o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
[   ]    


    (p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
[   ]    


    (q)
a person acting on behalf of a fully managed account managed by that person, if
that person
[   ]    


   
(i)
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and
 
(ii)
in Ontario, is purchasing a security that is not a security of an investment
fund;
   


    (r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
[   ]    


    (s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
[   ]    


    (t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
[   ]    


    (u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
[   ]


--------------------------------------------------------------------------------

- 12 –

  (v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as [   ]            

(i) an accredited investor, or
(ii) an exempt purchaser in Alberta or British Columbia after National
Instrument 45-106 comes into force.

 

The following definitions are included for convenience only; reference should be
had to the applicable legislation:

(a)

“director” means

          (i)

a member of the board of directors of a company or an individual who performs
similar functions for a company, and

      (ii)

with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

        (b)

“eligibility adviser” means

        (i)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and

        (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

        (a)

have a professional, business or personal relationship with the Company, or any
of its directors, executive officers, founders, or control persons, and

        (b)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the Company or any of its directors, executive officers,
founders or control persons within the previous 12 months;

        (c)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

        (d)

“financial assets” means cash, securities, or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

        (e)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

        (f)

“investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure;

        (g)

“person” includes

        (i)

an individual,

        (ii)

a corporation,

        (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (iv)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

        (h)

“related liabilities” means

        (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or


--------------------------------------------------------------------------------

- 13 –

  (ii) liabilities that are secured by financial assets;       (i) “spouse”
means, an individual who,         (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

        (ii) is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender,
or         (iii) in Alberta, is an individual referred to in paragraph (i) or
(ii), or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and       (j) “subsidiary” means an
Company that is controlled directly or indirectly by another Company and
includes a subsidiary of that subsidiary.

          An Company is an “affiliate” of another Company if (i) one of them is
the subsidiary of the other, or (ii) each of them is controlled by the same
person.

          In National Instrument 45-106 a person (first person) is considered to
“control” another person (second person) if

  (i) the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless that first person holds the voting
securities only to secure an obligation,         (ii) the second person is a
partnership, other than a limited partnership, and the first person holds more
than 50% of the interests of the partnership, or         (iii) the second person
is a limited partnership and the general partner of the limited partnership is
the first person.

*************

          The foregoing representation, warranty and certificate is true and
accurate as of the date of this certificate and will be true and accurate as of
Closing. If any such representation, warranty or certificate shall not be true
and accurate prior to Closing, the undersigned shall give immediate written
notice of such fact to the Company.

Dated:_____________________, 2007   Signed:
                                                  /s/ Robert Russell          
IP Horizon LLC Witness (If Creditor is an Individual)   Print the name of
Creditor           Robert Russell, President Print Name of Witness   If Creditor
is a Corporation, print name and title     of Authorized Signing Officer


--------------------------------------------------------------------------------